Citation Nr: 1734343	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for impotence associated with status post radical prostatectomy (erectile dysfunction).  


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in San Juan, Puerto Rico exercises current jurisdiction over the claims file.  

FINDING OF FACT

The weight of the competent and probative evidence is against finding a penile deformity.  


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code (DC) 7522.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a notice letter to the Veteran in December 2009, prior to adjudication of his claim.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

During the appeal period, the Veteran was afforded a VA examination in January 2010.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran was assigned a noncompensable rating for erectile dysfunction under Diagnostic Code 7522.  See 38 C.F.R. § 4.115b, DC 7522.  In his October 2010 notice of disagreement and May 2012 substantive appeal, the Veteran notes his loss of erectile power and contends that an increase should be granted based on this problem.

Twenty percent is the sole and maximum schedular rating allowed under Diagnostic Code 7522, which requires evidence of deformity with loss of erectile power.  Id.  

Footnote to Diagnostic Code 7522 provides for review for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 (2016).  The Board notes that a February 2001 rating decision granted SMC(k) for loss of use of a creative organ, effective February 9, 1999

The Board finds that the evidence clearly establishes loss of erectile power.  See, e.g., 01/21/2010 VBMS, VA Exam, p. 3.  

However, the evidence does not establish a penile deformity as required by 
DC 7522.  In January 2010, a VA examiner indicated a normal penis examination.  01/21/2010 VBMS, VA Exam, p. 5.  Previous VA examinations, although outside the period on appeal, are relevant in that they are consistent with the January 2010 VA examination and give additional weight to its findings.  See 08/18/2007 VBMS, VA Exam, p. 4; 04/09/2001 VBMS, VA Exam, p. 3; 12/20/2009 VBMS, VA Exam, p. 2 (all indicating a normal penis examination).  The record does not indicate that the Veteran has asserted that he has a penile deformity.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding a penile deformity during the period on appeal.  

Other diagnostic codes are potentially available.  See Schafrath, 1 Vet. App. 589.  For many disabilities under Section 4.115b, the regulation directs the rater to consider sets of common genitourinary symptoms.  See 38 C.F.R. §§ 4.115a, 4.115b.  However, the Veteran is already currently being compensated for urinary incontinence associated with status post radical prostatectomy under DC 7528.  See 38 C.F.R. § 4.14(discussing the avoidance of pyramiding).  As such, the Board finds that a rating under one of these diagnostic codes would constitute pyramiding.

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under additional diagnostic codes.  See 38 C.F.R. §§ 4.115a, 4.115b.


	(CONTINUED ON NEXT PAGE)

ORDER

A compensable rating for impotence associated with status post radical prostatectomy is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


